DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1 April 2022 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a power input part…generating” in claim 1;
“a detector, for determining” in claim 11; and 
“a configuration channel controller, for analyzing” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a power input part…generating” then claim 11 recites “a detector, for determining” and “a configuration channel controller, for analyzing” which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any structure described in the specification with respect to the claimed part, detector and controller.  The specification merely says the power input part comprises a detector and configuration channel controller, however never provide any description as to the structure.  Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-11 are rejected due to their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a power input part…generating” in claim 1 and “a detector, for determining” and “a configuration channel controller, for analyzing” in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-11 are rejected due to their dependency from claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0097666) in view of Rabii (US 2015/0062022).

Regarding claim 1, Shin et al. disclose a head mounted display device, comprising:
a host part (Figure 2B, 150 and 160 are a host part. See paragraphs [0064]-[0065] and [0070]-[0071]); and
a power input part, coupled to the host part, detachably connected to a power device (Figure 2B, 110/120/130/140 and 170.   See paragraphs [0070]-[0071], [0076] and [0117].  Figure 1, 302 is a power device which is detachably connected to the power input part.) and
an electronic device (Figure 1, 200 is an electronic device), generating a first input signal according to a supply voltage value of the power device (Figure 5, 508 is a first input signal according to a supply voltage value of the power device.), and generating a second input signal according to power supply information sent by the electronic device (Figure 5, 505 is a second input signal according to power supply information sent by the electronic device.).
Shin et al. fails to teach
wherein the host part enters a power saving mode or executes a boot-up operation according to the first input signal and the second input signal.
Rabii discloses wherein a host part enters a power saving mode (Paragraph [0078], power manager 79, shut-down or sleep operation is initialed.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the power saving mode teachings of Rabii in the head mounted display device taught by Shin et al.  The motivation to combine would have been in order to save power in the head mounted display device.

Regarding claim 5, Shin et al. and Rabii disclose the head mounted display device according to claim 1, wherein when the power device is connected to the power input part and the electronic device is not connected to the power input part, the host part enters the power saving mode (Rabii: Paragraph [0078], power manager 79, shut-down or sleep operation is initialed regardless of its user status, and thus can be initiated when the power device is connected to the power input part and the electronic device is not connected to the power input part.).

Regarding claim 6, Shin et al. and Rabii disclose the head mounted display device according to claim 1, wherein when the power device is not connected to the power input part and the electronic device is connected to the power input part, the power input part determines whether the power supply power is not less than a first critical value, and the host part enters the power saving mode when the power supply power is less than the first critical value (Rabii: Paragraph [0078], power manager 79, shut-down or sleep operation is initialed regardless of its user status, and thus can be initiated when the power device is not connected to the power input part and the electronic device is connected to the power input part, when the battery reserve s below a minimum value, i.e. first critical value.).

Regarding claim 11, Shin et al. and Rabii disclose the head mounted display device according to claim 1, wherein the power input part comprises: 
a detector, for determining the supply voltage value of the power device to generate the first input signal (Shin et al.: Figure 2B and 5, 507/508, thus the device has a “detector” since the supply voltage value of the power device is determined to generate the first input signal.); and 
a configuration channel controller, for analyzing the power supply information to generate the second input signal (Shin et al.: Figure 2B and 5, 501/503/505, thus the device has a “configuration channel controller” since the power supply information analyzed to generate the second input signal.).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Regarding claim 16, this claim is rejected under the same rationale as claim 6.

Allowable Subject Matter

Claims 2-4 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “wherein when the power device is connected to the power input part, the power input part detects the supply voltage value of the power device, sets the first input signal as a first logic value when the supply voltage value is greater than a reference value, and clears the first input signal as a second logic value when the supply voltage value is not greater than the reference value, wherein the first logic value and the second logic value are complementary” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-4 are objected to due to their dependency from claim 2.
Claim 13 is objected to for the same reasons as claim 2.
Claims 14-15 are objected to due to their dependency from claim 13.
The primary reasons for indicating allowable subject matter in claim 7 is that the claim recites “wherein when the power supply power is not less than the first critical value, the power input part further determines whether the power supply power is not less than a second critical value; the host part directly executes the boot-up operation when the power supply power is not less than the second critical value, and the host part enters a load detection mode when the power supply power is less than the second critical value, wherein the second critical value is greater than the first critical value” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 8-10 are objected to due to their dependency from claim 7.
Claim 17 is objected to for the same reasons as claim 7.
Claims 18-20 are objected to due to their dependency from claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawar et al. (US 2021/0373833) disclose of a power manager that sets signals to change a device to a low power state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
25 May 2022